Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-13-2003

Omnipoint Comm Entr v. Zoning Hearing
Precedential or Non-Precedential: Precedential

Docket 02-2194




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Omnipoint Comm Entr v. Zoning Hearing" (2003). 2003 Decisions. Paper 508.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/508


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                               PRECEDENTIAL

                                            Filed May 13, 2003

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT


                        NO. 02-2194


  OMNIPOINT COMMUNICATIONS ENTERPRISES, L.P.,
                                Appellant
                              v.
  ZONING HEARING BOARD OF EASTTOWN TOWNSHIP
                 (D.C. Civil No. 99-cv-2080)

Present: SLOVITER, McKEE and ROSENN, Circuit Judges


                        O R D E R

  After consideration of the Petition for Rehearing and the
Answer, the panel in the above case has decided to grant
panel rehearing which it will do on the basis of the written
submissions already provided by the parties. The opinion
dated February 12, 2003 is hereby vacated.
                                   By the Court,
                                   /s/ Dolores K. Sloviter
                                   Circuit Judge
Dated: May 13, 2003

A True Copy:
        Teste:

                   Clerk of the United States Court of Appeals
                               for the Third Circuit